Fourth Court of Appeals
                               San Antonio, Texas
                                     October 23, 2019

                                  No. 04-19-00568-CV

                                  John Brad OSBURN,
                                       Appellant

                                            v.

                                      Scott BAKER,
                                         Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 18-144
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER

       The Appellant’s Unopposed Motion to Extend Time to File Brief is hereby GRANTED.
Time is extended to November 25, 2019.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2019.



                                                 ___________________________________
                                                 LUZ ESTRADA,
                                                 Chief Deputy Clerk